Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Milton D. Thorpe appeals the district court’s order granting summary judgment to Defendant in his civil action under the Civil Rights Act of 1866, 14 Stat. 27, Title VII of Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp.2012), and 42 U.S.C. § 1981a (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Thorpe v. Mechanicsville Concrete, LLC, No. 3:10-cv-00797-JRS-DJN, 2012 WL 1028592 (E.D.Va. Mar. 26, 2012). We deny Thorpe’s motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.